DAVIDSON, Judge.
Hog theft is the offense; the punishment, two years’ confinement in the penitentiary.
This record reflects two reasons why the appeal of this case cannot be entertained; these are:
(a) There is no notice of appeal entered of record in the minutes of the trial court as required by Art. 827, C. C. P., Gilson v. State, 154 S. W. (2d) 839, 142 Tex. Cr. R. 422, and authorities collated under Note 4 of Art. 827, Vernon’s Code of Criminal Procedure.
(b) The appeal bond is fatally defective in that it is not shown therein that the appellant has been convicted of any offense. The bond specifies only that the appellant “— — — stands charged with the offense of a felony, to-wit: Hog Theft in this Court, — — — — —
An appeal bond, to be sufficient, must evidence the fact that the principal has been convicted of an offense. Arts. 817 and 818, C. C. P.; Stanford v. State, 99 Tex. Cr. R. 394, 269 S. W. 437; Freeman v. State, 93 Tex. Cr. R. 153, 245 S. W. 683; Teel v. State, 130 Tex. Cr. R. 32, 91 S. W. (2d) 747; Spears v. State, 141 Tex. Cr. R. 399, 148 S. W. (2d) 1107.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved, by the. Court.......... . . ...